The regional impact of earthquakes (debate)
The next item is the report by Nikolaos Vakalis, on behalf of the Committee on Regional Development, on the regional impact of earthquakes.
Madam President, Commissioner, ladies and gentlemen, I requested this report after I made the following discovery: although earthquakes in the 20th century have killed 1.5 million people worldwide and injured many more; although earthquakes are the second most deadly natural disaster in the world; and although in 2002-2007, earthquakes were the fourth most frequent natural disaster in the Member States and the candidate countries, we in the EU responded to the problem only occasionally and peripherally, and only in the context of other natural disasters.
I now feel vindicated and satisfied that my report has been approved by the Committee on Regional Development and enjoys the support of all the political groups. The European Parliament's message is clear: in future we, the EU, must not and cannot deal with the problem of earthquakes intermittently and peripherally; we must focus on it as a distinct, separate problem and examine all of its individual aspects and components.
In particular, the report asks the Commission to waste no time in preparing a communication containing an earthquake risk assessment and an examination of prevention, management, relief and restoration measures. In other words, the communication has to be equivalent to that on floods. The European Parliament expects the Commission to examine, at least within the scope of such a communication, a number of proposals contained in the report.
Firstly, the adoption of earthquake protection measures should in future be an essential requirement for the funding of infrastructure from the Structural Funds, especially in view of the fact that earthquakes threaten the overall economic and social cohesion of the regions affected. Earthquakes are, above all, a threat to life and limb, infrastructure, employment, the environment, cultural heritage and tourism.
Secondly, we should promote the construction of new buildings, as well as the conservation and upgrading of old buildings and structures, which include monuments that are not compliant with earthquake specifications.
Thirdly, the European Commission should ensure that more funds are allocated to public information and the training of professionals dealing with earthquakes.
Fourthly, a European strategy for earthquake research should be developed. Account should be taken of not only the social but also the economic benefits that such action entails.
Fifthly, a technical protocol should be drawn up on joint action by the EU in the event of serious seismic disasters, with particular emphasis on the crucial infrastructures of transport, energy, telecommunications and health.
Lastly, the Barnier proposal should be revived. There should also be a follow-up to the Sarkozy-Karamanlis proposal for a European civil protection force, through a legislative - I stress the word, legislative - proposal by the Commission.
Madam President, Commissioner, the report to be approved tomorrow by this Parliament makes specific proposals. We - both the Commission and the Member States - wish to respond to them immediately and take action in accordance with each party's responsibilities.
Let me conclude by thanking the shadow rapporteurs for their excellent cooperation, and also my fellow Members in all political groups who have improved my original proposal through their interventions and amendments.
Madam President, ladies and gentlemen, the Commission, and I personally, wish to thank the rapporteur, Mr Vakalis, for this extremely informative and valuable report.
Earthquakes are not easy to deal with. There needs to be adequate preparation and sufficient measures must be taken in advance so that we can cope with the most serious effects.
2007 was an important year for developing ways of dealing with natural disasters at EU level. Not only did we have the largest single mobilisation of the EU civil protection mechanism to fight the Greek forest fires, but two new legislative measures on civil protection were adopted: the financial instrument for civil protection, and a revised European civil protection mechanism. In addition, as announced in September and following the European Parliament's resolution on forest fires and floods, the Commission is to launch a special initiative to strengthen the EU's capacity to deal with disasters.
A rapid and effective response to emergencies is obviously of crucial importance, particularly for risks such as earthquakes, which are practically impossible to foresee. However, even when unforeseen events occur, an effective response can and must be supplemented by suitable preventive measures, such as early warning, to limit potential damage and enable the situation to be brought under control.
For these reasons, in 2008 the Commission will develop a complete initiative to improve disaster prevention generally.
After response and prevention, the third stage in the management of disasters such as earthquakes is restoration. In this context, I welcome Parliament's call for the Council to promote the proposal on the Solidarity Fund.
The financial instrument for civil protection provides a long-term funding framework for civil protection such as earthquake response operations. The new regulation has almost doubled the funds available. The Commission also has special plans for dealing with earthquake-related issues and, thanks to the capital allocated by the European Parliament to the EU budget in 2006, the Commission is already supporting the STEP project. This project is being implemented through a partnership between Italy, Portugal and Germany and aims to develop a mobile assessment and administration unit for earthquake management. The Commission endorses the appeal by the rapporteur, Mr Vakalis, for better coordination. The events of last summer have shown that although the EU civil protection response was impressive, there is still room for improvement. On the basis of the recommendations of the Barnier report, the Commission is now developing ready-formed civil protection units composed of disaster response experts that can be mobilised instantly.
Lastly, the rapporteur, Mr Vakalis, underlines the importance of cooperation with third countries. The civil protection mechanism allows cooperation with third countries and with the Euromed programme in the prevention, mitigation and management of natural and man-made disasters and is another good example of cooperation in this sector.
on behalf of the PPE-DE Group. - (NL) Madam President, Commissioner, I would first of all like to congratulate Mr Vakalis on his report. As a Greek, he has tackled a subject that also affects his own region and citizens. He completed his own-initiative report in a very short time and I give it my full support.
I would very much like to look at disaster control and disaster prevention in a broader context, namely climate change. Rainfall, serious rainfall, floods, rising sea levels, etc. are going to become more and more prevalent.
In that respect, people naturally look to the European Union. From 31 October to 2 November I participated in a debate in the United Nations in New York with representatives of many continents and regions. They also look to Europe and ask us to do our best as regards prevention, prevention programmes and disaster prevention, and want us to bring our expertise into play.
I think that we do indeed need to offer this, alongside innovation and solidarity, on a global scale. My country, the Netherlands, also partially lies below sea level and has special expertise that we can use in this area. I am therefore pleased that we can set a good example with the various funds in the European Union.
I would like to reiterate my support for what was said in the debate with the Commission this morning: our Solidarity Fund must be more flexible. We have a very good Fund, a very good example, but the European Council still has reservations about it.
Finally, Madam President, Mr Vakalis' report has a specifically European dimension. Disasters are frequently multinational, they do not stop at borders, and I would thus call on the Commission to put forward initiatives with a view to protecting and supporting our citizens.
on behalf of the PSE group. - (RO) Madam President, Mr. Rapporteur, dear colleagues, the report on the regional impact of earthquakes was not an easy undertaking, especially because it came as earthquakes do: very quickly and unexpectedly. For this reason, I would like to congratulate our colleague Mr. Vakalis for the way in which he managed to be a captain on this ship.
Since earthquakes have no ideological connotations, we have had no clashes of opinions among groups. Our only mission was to find pragmatic formulas to fill a gap in legislation and to create efficient response mechanisms at a European level.
I would like to say that, according to Mr. Vakalis' initial intuition, during the research period for this report we discovered that, at the level of the European Union, we have serious gaps regarding earthquake protection.
We have no unitary mechanism for intervention in case of an earthquake. Hazard maps are lacking in many European countries and regions. We have no relevant national laws in many countries. We invest very little in research. We have no European research agenda in the field of seismic risk.
Seismic risk protection in insurance policies, for instance, is lacking or is insignificant. We have no education campaign for the population, although we have a Eurocod 8, which contains instructions for earthquake protection. Nevertheless, it does not apply to urban planning regulations for new constructions.
In a word, we also proposed other things. Mr. Vakalis has mentioned some of them. Those of us who come from the Party of European Socialists reiterated the support for establishing a European civil protection force, inviting the Commission to make a proposal for this purpose. We proposed a European centralized instrument for preventing and managing earthquake crises. We insisted on advanced research and a programme financed at the European level.
To all this, Mr. Vakalis operated like a perfect catalyst, he prepared excellent syntheses for compromise amendments when we threatened to draw up a report the size of a dictionary. For this reason, I believe the report is a result of excellent team work and I congratulate Mr. Vakalis and all the colleagues who participated in this report.
on behalf of the ALDE Group. - Mr President, congratulations to Mr Vakalis for his excellent work. This report highlights the fact that, although earthquakes can have a devastating economic and social impact in seismic-stricken regions, not enough attention has been paid to them by the EU. The rapporteur advocates - and rightly so - that a series of regulatory and financial measures are urgently needed in order to remedy this unhappy state of affairs. Such measures should aim at minimalisation of damage caused as well as facilitating speedy and effective response and compensation to affected individuals and communities.
Mr Vakalis states that an area which should be given special attention is that of research. I agree. Not necessarily of course research in predicting earthquakes, a practice which has been proven to have limitations, but research in the way we construct our buildings. Attention to more stable, robust and lightweight materials is an example. Safety features to prevent electrocution and electric fires being caused after a tremor are another area where research can help prevent loss of life. Research into telecommunications systems that do not get so easily jumped in the panic that follows an earthquake and research into specialised equipment for detecting and extracting victims from collapsed buildings are other areas where research can be most helpful and very rewarding.
on behalf of the UEN Group. - (IT) Mr President, Commissioner, ladies and gentlemen, I believe that the motion for a resolution on the regional impact of earthquakes addresses for the first time, in a logical and coherent fashion, the issue of seismic vulnerability in parts of the Union and consequently the remit of civil protection services. I therefore say to the rapporteur: praise where praise is due!
I am fascinated by, and directly involved in, this matter, living as I do in the European region at greatest risk of seismic and volcanic activity: Sicily, at the foot of Mount Etna. I had the honour of serving as the Italian Government's commissioner for emergencies recently during a serious eruption of that volcano. I am therefore familiar with the problem at close quarters, and I also know how behind the times Italy is when it comes to risk forecasting and prevention, and not just seismic risk of course.
Europe, too, lags a long way behind on this front, however. I have, for example, been calling on Parliament and the Commission for years to establish a European Civil Protection Agency responsible for coordinating the Member States' emergency management services and drawing up a uniform policy on prevention, forecasting and training for staff and volunteers.
Today's resolution appears to go in that direction at long last. If the truth be told, the European Union as a whole still lacks a culture of civil protection, which often remains nothing more than the subject of round tables and electoral promises, even though what is at stake is the right of each and every one of us to safety. Before asking local actors, provinces, municipalities and regions for concrete examples, Europe should demonstrate that it wishes to turn the page at last, and I believe that this resolution could constitute the first proper step in that direction.
Mr President, earthquakes are inevitable, but protective shielding measures can be taken to minimise death and destruction and to allow people to enjoy greater safety.
The rapporteur proposes a number of valid measures, which I shall not reiterate. However, I must in addition emphasise the need for pre-earthquake inspection and the reinforcement of structures where there is a problem, in both public and private buildings such as factories, colleges, recreation centres: I mean places where people gather in large numbers. At the same time, we must protect and extend open spaces to accommodate the population after a catastrophic earthquake because the profitability of land has encouraged building development.
As regards new construction, the quality of materials and the reliability of builders' must be verified, as human lives are sometimes disregarded in the interests of greater profit, as we know from earthquakes in Greece. Special protection measures must first be applied in areas of higher seismic risk. These are essentially densely built-up areas that are deprived socially, economically and in terms of housing.
It is right that there should be Community aid for restoration. This is the people's money. The government will also have to adhere to procedures adapted to the soil and housing conditions of the area in order to provide the greatest possible earthquake protection and improvement of residential buildings.
Mr President, I would like to congratulate my fellow Member, Mr Vakalis, and thank the Commissioner, Mr Dimas, for the hope he is giving us for the future.
You can escape from fire, Mr President, and if you can swim, you can get away from floods. In an earthquake, you can only hope to have God on your side. Since this concerns our metaphysical aims and hopes, it would be good to have the EU on our side. Sometimes, unfortunately, we do not, because we have seen the Solidarity Fund activated for only one earthquake incident, whereas in cases of flood and fire, it showed great willingness. We understand, of course, that according to regulations, the damage should exceed 3 billion, but the houses that fall are not those of Onassis or Bill Gates; they are the homes of the poor. We can therefore bypass the regulations. Since the Mediterranean region has often suffered intolerable ordeals verging on unfair physical punishment, we are calling, if possible, for the activation of the Structural Development Fund, the Solidarity Fund (provided its strict rules can be moderated), the European Regional Development Fund and also the Civil Protection Fund. This will permit the funding of vital research programmes and also allow the repair of damage, wherever this can humanly and fairly be achieved.
(DE) Mr President, Commissioner, ladies and gentlemen, this excellent report by our colleague Mr Vakalis links in seamlessly to the three reports on natural disasters adopted by Parliament last year and is an important addition to them, for these previous reports did not deal with the issue of earthquakes. We know, however, that many countries and regions - especially in southern Europe and the Mediterranean region - have a high risk of earthquakes. I therefore endorse the rapporteur's call for the Commission to draw up a communication evaluating the hazards posed by earthquakes and proposing the counter- and follow-up measures necessary to address them, as it recently did in the case of floods.
The question of financing is key, of course, and as the rapporteur on the Solidarity Fund, I cannot understand why the Council is still dragging its feet on - indeed, has in effect shelved - the adaptation of the Solidarity Fund, which this House has endorsed. Immediate action is required here to ensure that this solidarity and funding instrument is available in future so that the damage caused by natural disasters, including earthquakes, can be remedied quickly, efficiently and flexibly. Without this flexibility, particularly in terms of the timetables and measures for funding, it has been shown in the past that the needs of earthquake victims have been virtually ignored.
We must consider - as the previous speaker has said - that the Solidarity Fund that is currently still in place has only been used once in relation to earthquake damage. However, earthquakes are just as much natural disasters as floods, forest fires and storms. There are other forms of financing, in addition to direct funding, which should be used as well, however, such as regional state subsidies or loans from the European Investment Fund. This is the only way to ensure that appropriate resources are available to tackle earthquakes. The report makes a good contribution to this process.
(DE) Mr President, the earthquake in Friaul 30 years ago killed more than 3 000 people and is something which I still remember very vividly. The images of the destruction, caused within a matter of seconds, and the race against time to free the injured from the rubble are something I will never forget. It is therefore especially welcome that the European Parliament is dealing with this important issue. Without the unstinting commitment of rescue workers - including volunteers from neighbouring countries - this type of earthquake disaster is almost impossible to cope with, for only swift assistance is helpful.
Despite that fact, there is still very little cooperation in the EU on research regarding earthquake risks and no common mechanism at European level for crisis intervention. Binding rules for cross-border cooperation are needed and the cooperation with emergency relief organisations must be stepped up. I welcome the proposal to incorporate Eurocode 8 instructions in the planning regulations of vulnerable countries. In most European countries at present there is no legal basis for the assessment of major building structures, but it is those public buildings of strategic importance for civil protection and other critical infrastructures which, in the event of a disaster, must remain undamaged and operational and which require special protection. The assessment of important buildings must therefore be incorporated as a key element in the regional programmes.
Finally, may I take this opportunity to pay tribute to the reconstruction that has been carried out by the people affected by these disasters. They are a good example of how, through their own efforts, there is hope of a better future even after total destruction. I would therefore like to thank the rapporteur sincerely for his work.
(CS) Ladies and gentlemen, I would like to begin by recalling Johann Wolfgang von Goethe's words that there is no point arguing with an earthquake. Although 150 years old, these words still hold true today. As described in the report by Mr Vakalis, we must learn to live with earthquakes and be completely prepared for them. I would like to commend the rapporteur for his laying down practical instructions and showing us the way forward.
There is no doubt that an earthquake is a destructive phenomenon. According to estimates by geo-physicians and historians, since the dawn of civilisation earthquakes have claimed the lives of 150 million people. Fully half of the human population today live in areas with seismic activity. In Europe, earthquakes might not always have catastrophic consequences; however, we still need to be protected from them. An earthquake reaching just 5 on the Richter scale can be dangerous in that it causes loose objects to fall, roofing to cave in, buildings to be negatively affected and gas and water services to be damaged.
I personally believe that the steps taken recently to eliminate the negative impact of earthquakes are the correct ones. They include: introduction of a single emergency phone number; construction of integrated emergency systems; promotion of international cooperation; and exchange of information between rescue forces. We need to follow up on these steps by continuously strengthening the cooperation of rescue forces in neighbouring regions and countries, improving the qualifications and skills of civil protection experts, ensuring widespread use of information technologies and promoting training for, and simulation of, possible disasters.
We should not aim for the impossible, for example setting up common bodies or harmonising legislation. Rather we should focus on the flaws in the existing system. Last but not least, we need to realise that earthquakes are just one form of natural disasters, like floods, fires or drought, and that the problem of natural disasters should be dealt with as a whole.
(SL) They say that a friend in need is a friend indeed. A region where a powerful or even catastrophic earthquake has occurred naturally requires rapid and effective European Union assistance, particularly where the country concerned is itself unable to provide such assistance in full.
In view of the frequency of earthquakes in Europe, the number of victims and the material damage involved, it is highly unlikely that resources from a solidarity fund to assist the victims of earthquakes would be used only once. The catastrophic fire in Greece demonstrated that the European Union is not sufficiently well organised to deal with such disasters.
I agree with the proposal that we should invest greater resources in research into improved seismic risk monitoring, and funds for that purpose have already been provided in the Seventh Framework Programme for Research. It is also prudent to cooperate with countries which already have extensive knowledge and experience in this field.
A strategic plan for dealing with earthquakes, rapid response, coordinated rescue and cross-border assistance can save a large number of human lives. Naturally, advanced measures can also prevent many problems. Who could imagine Brussels without the Grand Place, Paris without the Eiffel Tower, or London without Buckingham Palace? Every country and region has its jewels and cultural heritage which it must protect as much as possible against earthquakes. Standards for earthquake-proof building must also be complied with consistently, in particular in areas with a high level of seismic activity.
Mr President, once again I should like to thank all the speakers in tonight's debate for their extremely positive contributions.
The Commission supports the approval of the report on the regional impact of earthquakes. Citizens expect the Member States and institutional bodies to act effectively and in a spirit of solidarity when faced with disasters. The prevention of environmental damage and damage caused by human activity entails the strengthening and development of civil protection resources and capabilities at local, national and European level. The Commission is confident that Parliament will continue to endorse and support this aim in the future.
Lastly, let me remind you, ladies and gentlemen, that on 22 and 23 November, the Commission is holding its second civil protection forum in Brussels. The forum will be attended by approximately 500 participants who work in the field of civil protection or have an interest in it. It will enable participants to exchange ideas and will give them a chance to meet others who share their interest in civil protection and who work in the same field. I therefore call on my fellow Members to take part in the forum and meet the civil protection community.
Once again let me congratulate the rapporteur, Mr Vakalis, on his excellent report.
The debate is closed.
The vote will take place tomorrow.
Written Statements (Rule 142)
in writing. - (FR) Tectonic movements are manifested not only by earthquakes but also by volcanic eruptions. In addition, the effects of these natural hazards can be aggravated, notably by land movements and tsunamis.
The European Union's outermost regions, which often suffer this type of disaster, have developed key experience in observing, preventing and responding to these phenomena.
I hope that the Commission and the Member States encourage the setting-up of centres of excellence in scientific, technological and architectural innovation in the regions affected by these natural hazards, notably the outermost regions.
The dual objective of these structures would be to ensure public safety and to enable sustainable land development, through interregional cooperation and the networking of research establishments, SMEs and local authorities in the regions concerned.
I would like to thank the rapporteur for having approved my amendments to this end and I reassure him that I fully support his renewed request to the Commission to publish as soon as possible an ambitious proposal for a genuine European civil protection force.